           Case 2:19-cv-00474-APG-NJK Document 39 Filed 06/14/21 Page 1 of 2




 1
 2                              UNITED STATES DISTRICT COURT
 3                                      DISTRICT OF NEVADA
 4
     JUSTIN PAULO,
 5                                                           Case No. 2:19-cv-00474-APG-NJK
               Plaintiff,
 6                                                                         ORDER
     v.
 7                                                                     [Docket No. 34]
     BRIAN WILLIAMS, et al.,
 8
               Defendants.
 9
10         Pending before the Court is Plaintiff’s motion to extend discovery deadlines. Docket No.
11 34. The Court has considered Plaintiff’s motion, Defendants’ response,1 and Plaintiff’s reply.
12 Docket Nos. 34, 36-1, 37. The motion is properly resolved without a hearing. See LR 78-1.
13         “Discovery is supposed to proceed with minimal involvement of the Court.” F.D.I.C. v.
14 Butcher, 116 F.R.D. 196, 203 (E.D. Tenn. 1986). Parties should strive to be cooperative, practical,
15 and sensible, and should seek judicial intervention “only in extraordinary situations that implicate
16 truly significant interests.” In re Convergent Techs. Securities Litig., 108 F.R.D. 328, 331 (N.D.
17 Cal. 1985). Discovery motions will not be considered “unless the movant (1) has made a good
18 faith effort to meet and confer . . . before filing the motion, and (2) includes a declaration setting
19 forth the details and results of the meet-and-confer conference about each disputed discovery
20 request.” LR 26-6(c).
21             Plaintiff requests a 180-day extension of discovery deadlines.2 Docket No. 43 at 1.
22   Plaintiff submits that good cause exists for the requested extension because the COVID-19
23
24         1
              On June 8, 2021, Defendants filed a motion to correct for scrivener’s errors. Docket No.
   35. Defendants submit that their response filed at Docket No. 35 contains grammatical errors and
25 accidentally omits a legal authority. Id. at 3. Defendants, therefore, ask the Court to substitute its
   response filed at Docket No. 36-1 in place of its response filed at Docket No. 35. Id. The Court
26 GRANTS Defendants’ motion and, in resolving the instant motion, has considered their response
   filed at Docket No. 36-1.
27
            2
              Plaintiff submits that he filed the instant motion with assistance from inmate Jesse A.
28 Ross. Docket No. 34 at 1.

                                                     1
           Case 2:19-cv-00474-APG-NJK Document 39 Filed 06/14/21 Page 2 of 2




 1 pandemic and “extreme violence” within the prison where he is detained have prevented him from
 2 accessing the law library. Id. at 3. Plaintiff submits that this “disruption of normal operations”
 3 has delayed his ability to engage in discovery. Id. Plaintiff further submits that he intends to serve
 4 additional discovery requests upon reviewing Defendants’ responses to his first set of discovery
 5 requests. Id. at 3–4.
 6         In response, Defendants submit that Plaintiff failed to meet and confer before he filed the
 7 instant motion. Docket No. 36-1 at 8. Nonetheless, Defendants do not oppose Plaintiff’s request
 8 for an extension in part and propose a 90-day extension of discovery deadlines. Id. at 8.
 9         In reply, Plaintiff asks the Court to grant his request for a 180-day extension of discovery
10 deadlines. Docket No. 37 at 4.
11         The Court finds that a 90-day extension of discovery deadlines is appropriate in this case.
12 Although the Court has considered this motion despite the lack of a proper meet and confer, the
13 Court cautions Plaintiff that he must strictly comply with all rules as this case proceeds. The Court
14 will not consider a discovery motion without a proper meet and confer.
15         Accordingly, Plaintiff’s motion to extend discovery deadlines, Docket No. 34, is hereby
16 GRANTED in part. The Court extends the deadlines as follows:
17             •   Amend pleadings/add parties: August 30, 2021
18             •   Discovery cutoff: September 27, 2021
19             •   Discovery motions: October 11, 2021
20             •   Dispositive motions: October 27, 2021
21             •   Joint proposed pretrial order: November 29, 2021 3
22         IT IS SO ORDERED.
23         Dated: June 14, 2021
24                                                                ______________________________
                                                                  Nancy J. Koppe
25                                                                United States Magistrate Judge
26
27
           3
             If dispositive motions are filed, this date will be suspended until 30 days after the
28 dispositive motions are decided or further Court order. See LR 26-1(b)(5).

                                                     2
